Citation Nr: 0618290	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  95-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for ulcers, including as 
secondary to post traumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran had active military service from November 1963 to 
September 1967.

The current appeal arose from a rating decision of January 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In January 1995, the RO 
denied service connection for ulcers on a direct basis.  At 
his personal hearing held in August 1995, the veteran 
requested that the issue of service connection for a stomach 
ulcer be considered under 38 C.F.R. § 3.310(a) on a secondary 
basis to PTSD.  In a subsequent rating decision in June 1996, 
the RO denied service connection for ulcer disease claimed as 
secondary to PTSD.

After adjudicating other claims then pending on appeal, the 
Board of Veterans' Appeals (Board) remanded the case to the 
RO in July 1997, June 2001, and November 2003 for further 
development and adjudicative actions.  The case has been 
returned to the Board for final appellate consideration.  

A rating decision dated in February 2006 granted service 
connection for PTSD, at a rate of 70 percent, effective 
August 18, 1993.  The veteran was notified of this decision 
in March 2006.  The veteran has not expressed disagreement 
with the "down-stream" issues of either the effective date 
or disability evaluation assigned to his PTSD; therefore, 
such matters are not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the only 
pending issue is that listed on the title page of this 
decision.   


FINDINGS OF FACT

1.  The veteran's gastrointestinal disorders began after 
service and are not the result of a disease or injury in 
service.  

2.  The veteran's gastrointestinal disorders are not related 
in any way to his service-connected PTSD.   


CONCLUSION OF LAW

The veteran's gastrointestinal disorders were not incurred in 
active service and are not proximately due to, or the result 
of the service-connected PTSD, nor may peptic ulcer disease 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) 

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the notices required by the VCAA 
were not provided to the veteran before the initial 
adjudication in January 1995 and June 1996.  Because the VCAA 
was enacted after the initial adjudications of the claims by 
the RO (the "AOJ" in this case), it was impossible to have 
provided notice of the VCAA before the initial adjudication.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with letters which met the notification 
requirements of the VCAA in February 2001 and February 2004.  

In this regard, the Board notes that, while the notices 
provided to the veteran were not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notices were provided, the claims were 
readjudicated, following which the veteran was furnished 
supplemental statements of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claim.  Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

That is, in the present case, the deficiency in the timing of 
the VCAA notice is harmless error.  The requisite 
notifications were ultimately provided to the veteran before 
the transfer and certification of the case to the Board at a 
time when development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letters.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, 19 Vet.App. at 493, and the 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the February 
2001 and February 2004 VCAA letters about the information and 
evidence that is necessary to substantiate the claim for 
service connection in this case.  The veteran was informed of 
the information and evidence necessary to prove his claim on 
a secondary basis as well.  Regarding the second VCAA notice 
requirement, the RO informed the veteran in these letters 
about the information and evidence that VA would seek to 
provide including obtaining medical evidence kept by VA and 
any other federal government agency, and requesting private 
treatment records if the veteran completed a release form.  

Regarding the third VCAA notice requirement, the RO informed 
the veteran about the information and evidence he was 
expected to provide.  Specifically, the RO told the veteran 
that he should complete a VA Form 21-4142 showing where he 
received private treatment, as well as describe where he had 
received VA treatment so that VA could request the records of 
such treatment from the person or agency that had them.  The 
veteran was invited to submit additional evidence and the 
appropriate address was provided.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Records from the Social Security 
Administration were also obtained.  The veteran was provided 
a VA examination in which a nexus opinion was furnished.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Finally, it is noted that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a higher disability rating or an earlier effective 
date for the award of service connection as currently on 
appeal.  As this decision results in the denial of the 
veteran's claim for entitlement to service connection, 
however, the question of whether the veteran has been 
properly notified as to the provisions regarding the degree 
of disability and the effective date of an award is rendered 
moot.  Accordingly, the Board will proceed with appellate 
review.

 Background

Service medical records, including the veteran's entry 
examination, show no complaints or findings regarding ulcers.  
The veteran's service separation examination in August 1967 
was negative for relevant abnormalities.  

The veteran was hospitalized for acute abdominal pain after 
an alcoholic spree.  An upper gastrointestinal (UGI) series 
dated in August 1973 revealed gastritis with antral ulcer.  

Subsequent records show ongoing diagnoses and periodic 
treatment.  VA outpatient Progress Notes dated in January 
1983 reveal that the veteran reported feeling tired and 
nauseated.  The nausea was after meals, abdominal cramping.  
The impression was probable influenza.  Private medical 
records dated in June 1985 show a diagnosis of possible viral 
enteritis after the veteran complained of 3-4 days of 
bilateral lower abdominal pain. On private hospitalization 
for back pain in April 1992, it was noted by history that the 
veteran had GI symptoms and ulcers in the past for which he 
was treated.  In March 1993, he received stomach medication 
for ulcers at VA.  

The veteran was afforded a VA examination in September 1993.  
The veteran stated that he began having problems with 
dyspepsia during the last 6 months of his tour of duty, and 
he self-treated with Rolaids and Tums.  He reported that he 
had an UGI bleed in 1973 for which he was hospitalized.  He 
continued to have problems intermittently, compatible with 
peptic ulcer disease (PUD) and gastroesophageal reflux 
disease (GE RD).  The pertinent impression was past history 
of chronic PUD and GE reflux.  

The veteran sought treatment at a private hospital's 
emergency room in April 1994 for abdominal pain above the 
umbilicus and center in nature.  The veteran stated that it 
felt identical to previous ulcer pain; he had a bleeding 
ulcer 20 years before.  It was noted that the veteran had to 
take some nonsteroidal anti-inflammatory medication, 
including prednisone, over the past 2 months for control of 
arthritis.  The veteran had some alcohol that morning.  The 
veteran had a history of normally drinking one night a 
week/several drinks at a time.  The diagnosis was abdominal 
pain, rule out PUD.   

The veteran testified under oath at a hearing at the RO in 
August 1995.  The veteran testified to PTSD problems at that 
time.    

The veteran underwent VA psychiatric examination in July 
2005.  With regard to drug and alcohol history, it was noted 
that the veteran self-medicated with alcohol for many years 
and developed a tolerance to a fifth of liquor per drinking 
occasion; he quit about 20 years ago.  When not self-
medicating, his PTSD symptoms were worse.  The Axis I 
diagnoses were PTSD and alcohol dependence, apparently in 
remission.  

A VA examination for GI disorders was accomplished in July 
2005.  The examiner reviewed the claims files.  Following a 
historical review and physical examination, the impressions 
were hiatus hernia with GERD and angiodysplasia of the 
duodenum.  The opinion was that there was no relationship of 
the GI disorders with his PTSD.    

Analysis and Pertinent Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as PUD, may be 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2005).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court defined "disability" in 
the context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

The veteran's primary contention is that he has ulcers 
secondary to his service-connected PTSD.  Consideration will 
first be given as to whether the veteran is entitled to 
service connection on a direct basis.  To that end, the 
service medical records show no complaints or findings 
relevant to any GI disorders during his period of service.  
Because the veteran was not seen for any GI disorders during 
service, it cannot be concluded that ulcer disease, chronic 
or otherwise, had its onset during service.  Moreover, the 
post-service medical records show no findings of GI 
disability until about 6 years after service separation, at a 
time too remote to link such disability to service, including 
on a presumptive basis.  Although the veteran reported on 
examination in 1993 that his symptoms occurred within 6 
months of his tour of duty, there is no 
objective/contemporaneous documentation of ulcer or GI 
disease and no post-service medical examiner has linked this 
post-service disorder to service.  Accordingly, this is not 
competent evidence so as to provide a basis for a grant of 
service connection.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  In sum, the veteran's claim must be 
denied on a direct basis.  

Regarding the veteran's claim for secondary service 
connection, a VA examiner opined in July 2005 that there was 
no relationship between his GI disorders and his service-
connected PTSD.  This opinion is of high probative value 
given that the examiner reviewed the veteran's claims file 
and had knowledge of the different factors particular to the 
veteran that may or may not affect the established GI 
disability.  Additionally, no other medical opinion links the 
GI disability to service-connected disability in any way.  

Although the veteran asserts that his GI disability is 
service-related, as a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge, such as 
linking GI disability to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In light of the fact that the competent and probative 
evidence does not show that the veteran developed any GI 
disorders in service, as well as the fact that a VA examiner 
opined that the veteran did not have any GI disorders that 
are the result of the service-connected PTSD, the 
preponderance of the evidence is deemed to be against the 
veteran's claim for service connection for GI disability, to 
include as secondary to the service-connected PTSD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  38 U.S.C.A §5107 (West 
2005).




ORDER

Entitlement to service connection for ulcers, including as 
secondary to post traumatic stress disorder (PTSD), is 
denied.  




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


